DETAILED ACTION
This office action is responsive to communications filed on August 12, 2022.  Claims 1 and 11 have been amended.  Claims 1, 4, 6-11, 14 and 16-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of the amendments to claims 1 and 11, the previous rejections under this heading are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri et al. (US 2018/0124674) in view of Yiu et al. (US 2016/0014646).

Regarding Claim 1, Vutukuri teaches an operation method of a terminal in a communication system, the operation method comprising:
performing measurement on a source base station and neighbor base stations, and identifying a state of a radio link established between the terminal and the source base station (“An example sequence may be measuring serving cell, measuring neighbor cell (NC)” – See [0044]; “if the UE 104 finds a suitable neighbor cell when the serving cell quality degrades, then the UE 104 follows the normal procedures and reports target cell measurements to the eNB 108 (i.e. using measurement report)” – See [0047]; “Anticipation of an imminent Radio Link Failure (RLF) is another example of a condition indicating degrading network service. Radio link monitoring is used to detect the quality of radio link between the eNB 108 and the UE 104” – See [0053]; The UE measures a serving cell and neighbor cells.  The UE performs radio link monitoring to identify a radio link quality/state between the UE and the serving eNB/base station);
predicting a probability of a radio link failure (RLF) based on the state of the radio link through RLM and a measurement result according to the measurement by the terminal (“Anticipation of an imminent Radio Link Failure (RLF) is another example of a condition indicating degrading network service. Radio link monitoring is used to detect the quality of radio link between the eNB 108 and the UE 104. The RLF procedure is used to trigger procedures that the UE 104 shall initiate upon detecting deterioration of the radio link between the eNB108 and the UE 104” – See [0053]; Based on the RLM and measurement results, the UE predicts an imminent/probable radio link failure),
wherein when out-of-sync messages are continuously received from a physical layer of the terminal, or when a value of one of a reference signal received power (RSRP) and a reference signal received quality (RSRQ) of a signal received from the source base station is less than a predetermined threshold, the terminal predicts that the RLF is to occur (“Two phases govern the behavior associated to RLF. The first phase is started upon radio problem detection (i.e. upon detecting a predetermined number of out-of-sync indications from physical layer)” – See [0053]; The anticipated/predicted RLF is determined to occur when a predetermined number of out-of-sync message are received from the physical layer).
Vutukuri does not explicitly teach in response to predicting that the RLF is to occur, selecting a target cell by performing cell selection, and performing a radio connection re-establishment procedure with the selected target cell, wherein the selected target cell is a target cell having a signal strength better than a pre-configured condition with a signal strength of a source cell of the source base station.
However, Yiu teaches in response to predicting that the RLF is to occur, selecting a target cell by performing cell selection, and performing a radio connection re-establishment procedure with the selected target cell (“One advantage of the RLF processes discussed below is that the RLF timer may be shortened or terminated earlier in instances where the UE is able to determine that RLF is probable. In some embodiments, a shortened RLF timer may run simultaneously with a traditional RLF timer, as opposed to shortening an existing timer. In doing so, the UE may be able to initiate the connection re-establishment procedures more rapidly and decrease system outage time associated with radio problems that the UE is able to determine are likely to lead to RLF” – See [0036]; “The RLF recovery process may result in the UE establishing a connection with the intended target cell” – See [0004]; “By declaring RLF prior to the expiration of the RLF timer, the UE may more rapidly start a connection re-establishment process to connect to a target cell” – See [0049]; In response to determining that RLF is likely/probable, the UE determines to perform connection re-establishment with a target cell),
wherein the selected target cell is a target cell having a signal strength better than a pre-configured condition with a signal strength of a source cell of the source base station (“In some embodiments, this may include detecting a 3GPP LTE event indicating a target cell signal has become better than the serving cell signal by at least an offset value (“A3 event”)” – See [0037]; “prior to declaring RLF, the UE may determine that a measurement trigger process (such as measurement trigger process 300) has been started. This may include determining that a UE has determined that conditions satisfy a trigger event such as discussed above with reference to FIG. 3(such as 3GPP LTE A3 event as discussed above)” – See [0051]; “The RLF offset value may be configured by the network and may indicate a difference between a signal strength associated with a target cell as compared to a signal strength associated with a serving cell that is required to initiate a rapid RLF process as discussed below” – See [0044]; The target cell has a signal strength that is better than a signal strength of the source cell by an offset value (pre-configured condition)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri to in response to predicting that the RLF is to occur, select a target cell by performing cell selection, and perform a radio connection re-establishment procedure with the selected target cell, wherein the selected target cell is a target cell having a signal strength better than a pre-configured condition with a signal strength of a source cell of the source base station.  Motivation for doing so would be to minimize service outages and provide efficient service re-establishment in instances of radio link failure (See Yiu, [0015]).

Regarding Claim 10, Vutukuri in view of Yiu teaches the method of Claim 1.  Yiu further teaches performing a radio resource control (RRC) connection re-establishment procedure with a target base station selected through the cell selection (“One advantage of the RLF processes discussed below is that the RLF timer may be shortened or terminated earlier in instances where the UE is able to determine that RLF is probable. In some embodiments, a shortened RLF timer may run simultaneously with a traditional RLF timer, as opposed to shortening an existing timer. In doing so, the UE may be able to initiate the connection re-establishment procedures more rapidly and decrease system outage time associated with radio problems that the UE is able to determine are likely to lead to RLF” – See [0036]; Connection re-establishment is performed to a target base station).

Claim 11 is rejected based on reasoning similar to Claim 1.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri et al. (US 2018/0124674) in view of Yiu et al. (US 2016/0014646) and further in view of Shi (US 2021/0250792).

Regarding Claim 4, Vutukuri in view of Yiu teaches the method of Claim 1.  Vutukuri and Yiu do not explicitly teach that the out-of-sync message is received from the physical layer of the terminal, when a value of a signal-to-interference-and-noise ratio (SINR) of a signal received from the source base station is less than a predetermined threshold. 
However, Shi teaches that the out-of-sync message is received from the physical layer of the terminal, when a value of a signal-to-interference-and-noise ratio (SINR) of a signal received from the source base station is less than a predetermined threshold (“When the RSRP/RSRQ /SINR of the downlink reference signal is lower than the threshold value, an out of sync indication ( OOS) is reported to the higher layer” – See [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri such that the out-of-sync message is received from the physical layer of the terminal, when a value of a signal-to-interference-and-noise ratio (SINR) of a signal received from the source base station is less than a predetermined threshold since it is part of the radio connection monitoring on licensed spectrum in the LTE communication standards (See Shi, [0052]).

Claim 14 is rejected based on reasoning similar to Claim 4.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri et al. (US 2018/0124674) in view of Yiu et al. (US 2016/0014646) and further in view of Rico Alvarino et al. (US 2020/0029256).

Regarding Claim 6, Vutukuri in view of Yiu teaches the method of Claim 1.  Vutukuri and Yiu do not explicitly teach that the performing of the cell selection comprises: determining validity of the measurement result; and when the measurement result is determined to be valid, performing the cell selection for the radio connection re-establishment based on the measurement result, wherein the measurement is performed before performing the cell selection for the radio connection re-establishment.
However, Rico Alvarino teaches determining validity of the measurement result; and when the measurement result is determined to be valid, performing the cell selection for the radio connection re-establishment based on the measurement result, wherein the measurement is performed before performing the cell selection for the radio connection re-establishment (“As shown by reference number 510, the UE 120 may determine a power value and a quality value for the anchor carrier and for the non-anchor carrier. For example, the UE 120 may determine a power value for the anchor carrier, a quality value for the anchor carrier, a power value for the non-anchor carrier, and a quality value for the non-anchor carrier. The power value may include, for example, RxLev, RSRP, and/or the like. The quality value may include, for example, RSRQ, Qqual, and/or the like” – See [0116]; “For example, when considering the suitability of the neighbor cell for reselection, the UE 120 may consider the non-anchor carrier measurement as valid and may apply the reselection rules as described above. These stored non-anchor measurements may be invalidated once a timer or time period associated with TNA_meas_valid expires” – See [0117]; The UE determines validity of the measurements based on a timer/time period, wherein the measurement is performed in step 510 before performing reselection in step 530).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri to include determining validity of the measurement result; and when the measurement result is determined to be valid, performing the cell selection for the radio connection re-establishment based on the measurement result, wherein the measurement is performed before performing the cell selection for the radio connection re-establishment.  Motivation for doing so would be to reduce the likelihood of ping-pongs between a serving cell and a neighbor cell by invalidating measurements after the timer expires (See Rico Alvarino, [0117]).

Regarding Claim 7, Vutukuri in view of Yiu and Rico Alvarino teaches the method of Claim 6.  Rico Alvarino further teaches that the measurement result is determined to be valid, when a difference value between a time of performing the measurement and a time of performing the cell selection for the radio connection re-establishment is less than a time value indicated by valid time information received from the source base station (“This measurement may be referred to as TNA_meas_valid. In some aspects, the UE 120 may store the measurement for a length of time. The UE 120 may use the stored measurement to perform cell reselection, as described in more detail below. This may reduce the likelihood of a ping-pong effect wherein the UE 120 ping-pongs between a serving cell associated with a poor non-anchor carrier measurement and a good anchor carrier measurement, and a neighbor cell associated with a poor anchor carrier measurement. For example, when considering the suitability of the neighbor cell for reselection, the UE 120 may consider the non-anchor carrier measurement as valid and may apply the reselection rules as described above. These stored non-anchor measurements may be invalidated once a timer or time period associated with TNA_meas_valid expires” – See [0117]; The measurement is valid as time period is not expired (i.e., timer is less than TNA_meas_valid).  That is, the difference between the time of performing the measurement and the time of performing the reselection is less than TNA_meas_valid (time value indicated by valid time information received from the source base station)).

Claim 16 is rejected based on reasoning similar to Claim 6.
Claim 17 is rejected based on reasoning similar to Claim 7.

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri et al. (US 2018/0124674) in view of Yiu et al. (US 2016/0014646) and Rico Alvarino et al. (US 2020/0029256) and further in view of Bai et al. (US 2014/0302865).

Regarding Claim 8, Vutukuri in view of Yiu and Rico Alvarino teaches the method of Claim 6.  Vutukuri, Yiu and Rico Alvarino do not explicitly teach that when the measurement result is determined to be not valid, performing a cell selection procedure utilizing stored information.
However, Bai teaches that when the measurement result is determined to be not valid, utilizing stored information (“In a further embodiment a validity timer, e.g., called as " MeasurementValidTimer" may be configured to ensure the measurement result is valid as follows: once the LTE system enters the OFF period, the UE would start the MeasurementValidTimer (and stop measuring), and if the LTE system enters the ON period before the MeasurementValidTimer expires, the UE would stop the timer and continue forwarding the new measurement results normally, e.g., for L3 filtering. However, if the MeasurementValidTimer expires before the LTE system enters the ON period, the UE flushes the previous L3-filtered measurement results and restarts the L3 filtering from the first valid measurement result” – See [0090]; The measurement results are not valid when the MeasurementValidTimer expires.  In response, the invalid results are flushed and the terminal starts utilizing stored valid measurement results by restarting L3 filtering from the first valid measurement result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vutukuri such that when the measurement result is determined to be not valid, performing a cell selection procedure utilizing stored information.  Motivation for doing so would be to provide flexible radio measurements (See Bai, [0075]).

Regarding Claim 9, Vutukuri in view of Yiu, Rico Alvarino and Bai teaches the method of Claim 8.  Rico Alvarino further teaches when a cell for the radio connection re-establishment is not selected based on the cell selection procedure utilizing stored information, performing an initial cell selection procedure (“As shown by reference number 530, the UE 120 may perform cell selection and/or cell reselection based at least in part on the power value and/or the quality value” – See [0118]; The terminal performs cell selection (i.e., initial selection)).

Claim 18 is rejected based on reasoning similar to Claim 8.

Response to Arguments
On pages 9-10 of the remarks, Applicant argues in substance that Lunden and Vutukuri do not teach “in response to predicting that the RLF is to occur, select a target cell by performing cell selection, and perform a radio connection re-establishment procedure with the selected target cell” and “wherein the selected target cell is a target call having a signal strength better than a pre-configured condition with a signal strength of a source cell of the source base station,” as recited in independent claims 1 and 11.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Yiu reference.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478